Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 9 is objected to because line 6 is missing "one" between "least" and "fastener", and because line 7 is missing "at least one" before "retainer".
	Claim 15 is objected to because it includes a semicolon just before the period at the end of the claim.  Claims 16-20 are technically objected to by dependence from claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 11-13 still depend from claim 10, which was canceled.  It appears that claims 11-13 should be revised to depend from claim 8.

Response to Arguments
	The 1/24/2022 amendment overcomes the rejections of the 8/11/2021 action.  


Allowable Subject Matter
	Claims 1-8 and 14 are allowed.  Claims 9 and 15-20 would be allowable if claim 15 is revised to overcome the minor objections above.  Claims 11-13 would be allowable if they are revised to depend from claim 8.  Regarding the EP 3514889 A1 reference cited in the 12/17/2021 information disclosure statement, it is noted that the reference deals with coaxial connectors and does not mention or suggest the recited ferrule assemblies.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	The references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874